DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 13 has been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Jared Dujack on 03/22/21.

The application has been amended as follows:

	Claim 1:
               
Line 23: replace “set up one a trial basis” with --set up on a trial basis--


Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts found:

Aaron (US 20060090198) discloses A method of managing security parameters for a communications session includes dynamically assigning security parameters during the communications session responsive to changing aspects of the communications session to provide a variable degree of security for the session.
Ene (US 20050235342) discloses Methods and apparatuses are provided that can inform
certain processes and/or even the user about the relative strength/weakness of cryptography services being used.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 7: “setting up, by the user computer, in a course of an "Internet service (ISV)" access by the user computer to at least one trusted provider of the at least one Internet service a first secure communication connection and/or setting up, by the user computer, in a course of a "blockchain service (BCSV)" access by the user computer to at least one trusted provider of blockchain services or to at least one blockchain node, which implements a blockchain, a second secure communication connection, wherein the first secure communication connection and the second secure communication connection are set up on a trial basis that does not include actual user data communication”, 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 13: “ascertaining, by a user computer of the IT system, at least one of: at least one reference cipher suite, the at least one reference cipher suite being appropriate for cryptographically protecting the at least one of control communication and service access for the IT system, and storing, by the user computer, the ascertained at least one reference cipher suite, wherein the at least one reference cipher suite is ascertained by a first secure connection to at least one first trusted provider set up on a trial basis by the first user computer that does not include actual user data communication; and at least one reference key length, the at least one reference key length being appropriate for cryptographically protecting the at least one of control communication and service access for the IT system, and storing, by the user computer, the ascertained at least one reference key length, wherein the at least one reference key length is ascertained by a second secure connection to at least one second trusted provider set up on a trial basis by the user computer that does not include actual user data communication” and “outputting, by the user computer, an action responsive to determining that the comparing results in a determination that at least one of the at least one current cipher suite and the at least one current key length are not included in the stored ascertained at least one reference cipher suite and the stored ascertained at least one reference key length, respectively, wherein the outputted action is at least one of a warning message and disabling of the respective at least one current cipher suite and at least one current key length” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436